In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Hunt, J.), dated February 5, 2004, which, upon a fact-finding order of the same court dated December 9, 2003, made after a hearing, finding that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree and menacing in the third degree, adjudged him to be a juvenile delinquent, and placed him in the custody of the New York State Office of Children and Family Services for a period of 18 months. The appeal brings up for review the fact-finding order dated December 9, 2003.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Viewing the evidence in the light most favorable to the presentment agency (see Matter of David H., 69 NY2d 792 [1987]), we find that it was legally sufficient to establish, beyond a reasonable doubt, that the appellant committed acts which, if committed by an adult, would have constituted the crimes of assault in the second degree and menacing in the third degree (see Matter of Anthony S., 305 AD2d 689 [2003]), and also to disprove the appellant’s defense of justification beyond a reasonable doubt (see Matter of Stephanie G., 11 AD3d 689 [2004]; Matter of Jalani E., 304 AD2d 829 [2003]). Moreover, upon the exercise of our factual review power, we are satisfied that the court’s findings are not against the weight of the evidence (see Matter of Anthony S., supra; Matter of Jalani E., supra). Florio, J.P., Adams, Cozier and Mastro, JJ., concur.